Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00524-CV

                          BRIAN CAYCE BERTRAND, Appellant

                                               V.

                       JOHN DAVID BERTRAND, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-15646

                                           ORDER
       We GRANT appellant’s August 19, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before Monday, August 26, 2013.

       We DENY appellant’s August 19, 2013 motion to exceed the page limit of his brief.



                                                     /s/   DAVID LEWIS
                                                           JUSTICE